Citation Nr: 1022527	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  04-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for sinusitis.  

2.  Entitlement to an initial (compensable) rating for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  At that time, service connection was 
granted for sinusitis, rated as 10 percent disabling, 
effective October 1, 2002, and for GERD, rated as 
noncompensable, effective October 1, 2002.  

Most recently, the Board remanded the claims in February 2006 
for additional development which has been completed, and the 
case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected sinusitis is manifested 
by, at worst, recurrent episodes of sinusitis, with recurrent 
post nasal drip and clearing of the throat; there is no nasal 
obstruction and no incapacitating episodes.

2.  The Veteran's service-connected GERD is productive of 
occasional pyrosis (once or twice per month) and infrequent 
reflux and regurgitation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code (DC) 6512 (2009).

2.  The criteria for an initial compensable evaluation for 
GERD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.27, 4.31, 4.114, DC 7346 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in September 
2002, May 2005, June 2006, and July 2007) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
the June 2006 letter mentioned above.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

In cases such as this one, in which claims for a higher 
evaluation arise out of the initial grant of service 
connection for the disabilities at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the claim and appellate process.  
See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the DC, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2009).  

Entitlement to an Initial Rating in Excess of 10 Percent for 
Sinusitis

The Veteran finally contends that his service-connected 
sinusitis is more disabling than currently evaluated.

The Veteran's service-connected sinusitis currently is 
evaluated as 10 percent disabling, effective October 1, 2002, 
under 38 C.F.R. § 4.97, DC 6512 (2009).

Under the General Rating Formula for Sinusitis, a 10 percent 
rating is assigned for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
maximum 50 percent rating is assigned for sinusitis following 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus and purulent discharge or crusting after 
repeated surgeries.  Id.  A Note following the General Rating 
Formula for Sinusitis defines an incapacitating episode of 
sinusitis as one that requires bed rest and treatment by a 
physician.

Review of the service treatment records (STRs) shows that the 
Veteran was treated for sinusitis during active service.  He 
underwent endoscopic surgery on two occasions to alleviate 
his symptoms.  

Upon VA examination in September 2002, the Veteran complained 
of sinus and allergy type symptoms.  Mainly, he experienced 
headaches, pain, and pressure around the sinuses, stuffiness 
in the nose, and postnasal drainage.  These symptoms, which 
he said were intermittent, had occurred since 1990, along 
with a sore throat.  Following his inservice endoscopic 
surgeries, his symptoms had significantly lessened, and most 
of the time, he did not have to take anything more than over-
the-counter medications.  On physical exam, the nose showed 
no dorsal deformity on anterior rhinoscopy.  The septum was 
almost in midline with adequate airway in both nostrils.  The 
inferior turbinates were almost normal in size, and there 
were no signs of any hypertrophy or drainage.  Mucus drainage 
in the nostril was of normal amount and it was clear.  The 
ethmoidal area looked very well with no signs of any chronic 
disease on gross examination.  The diagnoses included chronic 
sinusitis, post endoscopic sinus surgery.  

VA records dated from November 2002 through October 2005 show 
significant treatment for sinusitis.  The records note this 
condition as one his active problems and reflect that he used 
Flunisolide for treatment.  

In a December 2005 statement, the Veteran indicated that he 
experienced 8 to 10 non-incapacitating episodes of sinusitis 
per year during which time, he used an over-the-counter 
medication.  

When examined by VA in May 2009, the Veteran reported that he 
smoked a pack of cigarettes every three days.  He had trouble 
with post nasal drip and dry, a hacking cough, and recurrent 
sinus infections involving his frontal and maxillary sinuses.  
He stated that his post nasal drip had now become "year 
round" and not specifically related to any allergens.  He 
constantly cleared his throat and occasional had some throat 
soreness.  He used Flonase and Sudafed, which he said had 
been more effective than other prescribed medications such as 
Zyrtec and Claritin.  

The Veteran reported that there was no interference with 
breathing through the nose.  There was no purulent discharge, 
and no speech impairment noted.  He had not had any sinus 
infections in the past year.  There were no other symptoms of 
fever, chills, nausea, or vomiting reported.  It did not 
appear that symptoms had any significant bearing on his 
occupational functioning, but he stated that because of his 
constant dripping, he had to clear his throat, which was 
somewhat of a nuisance and inconvenience.  

On examination, there were no nasal polyps.  There were no 
findings of permanent hypertrophy of turbinates, 
granulomatous disease, or rhinoscleroma.  There were no 
findings of partial or complete obstruction.  No septal 
deviation was noted, and there was no tissue loss, scarring, 
or deformity of the nose noted.  There was no sinus 
tenderness, purulent discharge, or crusting noted.  The soft 
palate appeared to be intact without any nasal regurgitation 
or speech impairment.  The larynx and pharynx appeared to be 
normal.  The diagnosis was history of chronic frontal 
sinusitis with persistent post nasal drip on an almost daily 
basis, but no signs of sinus infections in the past year.  
The examiner added that there were no findings of nasal 
blockage, and that the sated that the use of Sudafed had been 
effective and had not caused drowsiness.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 10 percent for sinusitis.  The medical evidence shows 
that, at worst, the Veteran's service-connected sinusitis is 
manifested by less than six non-incapacitating episodes per 
year characterized by persistent nasal drip and clearing of 
the throat. 

In summary, without objective evidence showing three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting (i.e., at least a 30 percent rating 
under DC 6512), the Board finds that the criteria for a 
disability rating greater than 10 percent for sinusitis have 
not been met.

Entitlement to an Initial (Compensable) Rating for GERD

The Veteran finally contends that his service-connected GERD 
is more disabling than currently evaluated.

The Veteran's service-connected GERD currently is evaluated 
as noncompensable, effective October 1, 2002, under 38 C.F.R. 
§ 4.114, DC 7346 (2009).  

Under the General Rating Formula for GERD, a minimum 10 
percent evaluation is warranted for two or more symptoms for 
the 30 percent evaluation for a hiatal hernia, of less 
severity.  A 30 percent evaluation is assigned for 
persistently recurrent epigastric distress, with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is assigned for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptoms combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, DC 7346 (2009).  

Review of the STRs reflects that the Veteran was treated for 
this condition during service.  When examined by VA in 
September 2002, he gave a history of reflux disease for the 
past four years.  The final diagnoses included GERD.  

VA outpatient treatment records from 2003 through 2005 do not 
reflect significant treatment for GERD.  He did report 
abdominal pain on at least one occasion and GERD was noted.  

When examined by VA in May 2009, the Veteran reported acid 
reflux and heart burn with onset in 2000.  He said that he 
had been seen for an esophagogastroduodenoscopy two months 
prior.  This study revealed no evidence of any significant 
abnormalities to include by Barrett's study.  His medications 
included Nexium and Pepcid on a daily basis, and this was 
described as helpful.  There was no dysphagia to solids or 
liquids.  There was occasional pyrosis, once or twice a 
month, without any epigastric pain or discomfort.  There was 
no hematemesis or melena.  There was infrequent reflux and 
regurgitation, and no nausea or vomiting.  Under current 
treatment, there did not appear to be any effect on his 
occupation function or activities of daily living.  He was 
nutritionally adequate without any significant weight loss or 
gain.  

The diagnosis was GERD with symptoms under good control with 
a combination of medications.  

The Board acknowledges that the Veteran has been diagnosed 
with GERD and that the condition exists.  The record reflects 
occasional pyrosis (one or twice per month) without 
epigastric pain or discomfort.  The Veteran also experiences 
infrequent reflux and regurgitation, without nausea or 
vomiting.  There are no complaints of arm or shoulder pain.  
While the Veteran has symptoms associated with his GERD on an 
infrequent basis, the degree of symptoms that warrant a 
compensable rating is not shown.  GERD was noted in 2002 and 
the years hence, but current results from exam in 2009 show 
mild symptoms, at worst.  The degree of symptomatology is 
best represented by the noncompensable rating assigned.  

Final Considerations as to Both Claims

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the Veteran's 
claims.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  

Finally, as to both claims, "staged ratings" as contemplated 
by the CAVC in Fenderson v. West, supra, for discrete 
intervals based on changes in levels of symptomatology are 
not warranted.  The highest evaluation warranted at any time 
during the pendency of the appeal is the presently assigned 
disability rating.  In the absence of clinical evidence 
demonstrating the criteria required for higher disability 
ratings, increased evaluations are not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
sinusitis is denied.

Entitlement to an initial compensable rating for GERD is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


